W Isabelle (@WhyRUAnIDIOT) /Tw X Ae 4:19-cr-00064-GHW Document 82-2 Filed 10/26/20 Page 1 of 5

€ - @ @ twitter.com/WhyRUanid1 Ot

sf “ Isabella

“i

3,101 Tweets

+ Explore

{o> Settings

ae *
Ea s
Tie

ar
G

io -
me 5 wh

ha

 

Isabella
@WhyRUAnID10T

Proud Native American Indian. #whistleblowers, #TreasureNat, #benghazi, #1A, #2A,
IFBAP. “Everyone has the right to be stupid but you're abusing the privilege’.

©) Virginia, USA [F) Joined February 2012

4,641 Following 4,590 Followers

Tweets Tweets & replies Media Likes
“f: leshalla (amiAlh tae fT
P isabella yy yRUAn BION) #7

a
at Explore

{oh Settings

th Isa

G

Case 1:19-cr-00064-GHW Document 82-2 Filed 10/26/20 Page 2 of 5
€- - ¢ @ twitter.com/WhyRUanid10t

Isabella
3,161 Tweets

sabella Retweeted
MJ @realmajordan - Sep 4
With the help of FOIAS*= Leopold #treasureNat

mtu

@ Milli @melisandrePro - Aug 26
@jsolomonkReports Cut to the chase?

Jonathan Winer’s APCO Worldwide was #Huawei lobbyist

Van Grack came in handy for Browder. Covington too.

| Follow

 

 

Mrs. FBI] Eckstut married to Covington Eckstut (October 2017 — Present

)2

Natalie Mayflower Sours Edwards was framed. #ComeyTime

hy

 
W Isabella (@WhyRUAnIDIOT) /Tw X Ace 4:19-cr-00064-GHW Document 82-2 Filed 10/26/20 Page 3 of 5

€ 3- @G @ twitter.com/WhyRUanid10t

 

 

Si <= Isabella ( Follow 4
3,161 Tweets . P
fl Isabella Retweeted
ar Explore €> Milli @melisandrePro « Sep 20 “
buzzfeed bomb youtu.be/NXe8DZ_LsWe

{o> Settings

- ONE... TWO...THREE!

 

@ Ryan Mac © @ @RMac18 - Sep 20
BuzzFeed News is about to drop a bomb.

Show this thread

© ti 4 © 2 iT,
aM Mia on Teton hinsiieconnne 36: Case 1:19-cr-00064-GHW Document 82-2 Filed 10/26/20 Page 4 of 5

€ => C ) @@ twitter.com/melisandrePro/status/1307749719137976320 ® Q 2 ¥
of a Tweet Q Search Twitter
T Isabella Retweeted =
a Explore — es New to Twitter?
@melisandrePro Sign up now to get your own personalized timeline!

{9} Settings ;
buzzfeednews.com/article/jason...

@stranahan step effect. 1st OCCRP or ICIJ, THEN
Buzzfeed. Or #TheGuardian then MSM. That way orig

story filed with * legal cases, orig proof exhibit. €) Se cikemd) Bro

Relevant people

9g InfoToadAlamode @loadinfo - Sep 20 The American Voter

Replying to @MingGao26 Lee Stranahan ~ ©

The FinCEN Files' releases TODAY Sept 20, 1pm EST on Sy @ictarahan ( Follow )
Buzzfeednews.com Host of The Backstory on Radio
youtu.be/NWaw4ALlyTY a ; Sputnik. Populist artist tech nerd, In
Why Barr put daughter Mary in FinCEN with zero financial crime experience? Oliver Stone's Revealing Ukraine. The

King of Sioux Falls.

InfoToadAlamode ( Foll
@Toadinfo =
Law & Order and our Constitution over

TOC Mobsters and their RU-Trump
GOP Toadies

2:33 PM: Sep 20, 2020 - Twitter for iPhone

1 Retweet 2 Likes

0 tl Q

[>

What's happening

COVID-19 - Last night us ye
Volunteer who died in aa 4

AstraZeneca’s COVID-19 vaccine =)
trial may have been part of a
placebo group

Don’t miss what's happening

 

People on Twitter are the first to know.
W Isabelle (@WhyRUAnIDIOT) /Tw X — Ree 1:19-cr-00064-GHW Document 82-2 Filed 10/26/20 Page 5 of 5

€ 3 @G @ twitter.com/WhyRUanid1 Ot

 

 

 

9 = | Follow }
tl Lat
tf Explore ee |
‘NatalieMayflowerSoursEdwards should be rewarded not punished for
exposing fraud of monumental proportions.

{o> Settings

Perversely, the exposed wrongdoers have gone unpunished for years, but
the whistleblower was axed right away.

 

U.S. arrests FinCEN employee who allegedly leaked suspicious activity re...

a senior level official at the Financial Crimes

net U.S. has arrested
"
0

work who allegedly sent suspicious activity reports to a...

(} 4 ti 4 a 4 t
